:J.   .AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I



                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                       v.                                            (For Offenses Committed On or After November I, 1987)



                            Luis Alberto Gabriel-Cuxil                               Case Number: 3:19-mj-21211

                                                                                                        Rutman


      REGISTRATION NO. 83838298
                                                                                                             FILED
      THE DEFENDANT:
       IZI pleaded guilty to count( s) _
                                       1 of Complaint
                                                                                               I
                                                                                    ''AR 0 8 2019
                                         _ __;;;___ _ _ _ _ _ _ _ _--1j---<C
                                                                           8LKE~R~1c~t~1~s~.o-,~-.r-.~~11~1~r~n~1~1o=T~rl-~

       D was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve

      Title & Section                    Nature of Offense                                                             Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

       D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - - -
       0 Count(s)                                                 dismissed on the motion of the United States.
                            --------------~



                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                                                                ./            LI
                                      D TIME SERVED                             b              1
                                                                                                                           days

       IZI Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Friday, March 8, 2019


                      (!JLI ,. {.(/
                      . ,     '         '\          i
                                                                                 Date of Imposition of Sentence
                                                                                                                   -
      Received       V 2t ~, (_/
                    DUSM




      Clerk's Office Copy                                                                                                         3:19-mj-21211
